     Case 2:20-cv-01011-DMG-AFM Document 41 Filed 08/24/20 Page 1 of 1 Page ID #:265




1                                                                          JS-6
2
3
4
5                               UNITED STATES DISTRICT COURT
6                             CENTRAL DISTRICT OF CALIFORNIA
7
                                                   )
8      BRIAN WHITAKER,                             ) Case No. CV 20-1011-DMG (AFMx)
                                                   )
9                                 Plaintiff,       )
                                                   )
10                    v.                           )
                                                   ) JUDGMENT
11                                                 )
       FOOTLAND, INC., et al.,                     )
12                                                 )
                                                   )
13                                                 )
                                  Defendants.      )
14                                                 )
                                                   )
15                                                 )
16
17              The Court having granted the motion for summary judgment of Defendant Footland,
18     Inc. on the basis of mootness by Order dated August 24, 2020 [Doc. # 40],
19              IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
20     of Defendant Footland, Inc. and against Plaintiff as to the Americans with Disabilities Act
21     claim.
22
23     DATED: August 24, 2020
24                                                               DOLLY M. GEE
25                                                       UNITED STATES DISTRICT JUDGE

26
27
28



                                                   -1-
